PER CURIAM: *
Appellant C.O. Bradford, former Chief of the Houston Police Department, has filed interlocutory appeals of the orders denying summary judgment on his qualified immunity defense in a number of cases filed against him stemming from a sting operation targeting illegal street racing. A district court’s decision to deny qualified immunity on a motion for summary judgment is only immediately appealable if it turns on an issue of law, and is not appealable if it is based on a claim regarding the sufficiency of the evidence. Gobert v. Caldwell, 463 F.3d 339, 344 (5th Cir.2006). Bradford disputes only the factual determinations of the district court and whether the evidence was sufficient to proceed. We therefore lack jurisdiction to hear this interlocutory appeal, id., and DISMISS THE APPEAL for lack of jurisdiction.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.